United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    July 28, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-60975
                           Summary Calendar



LEONORA ZAKA,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                         BIA No. A78 196 696
                         --------------------

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     Lenora Zaka, a citizen of Albania, petitions for review of

an order from the Board of Immigration Appeals (BIA) affirming

the immigration judge’s (IJ) decision to deny her application for

asylum and withholding of removal.

     We review legal conclusions de novo and findings of fact for

substantial evidence.    Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444

(5th Cir. 2001).    We will reverse the BIA’s asylum determination

only if the evidence compels a different result.        Girma v. INS,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-60975
                                  -2-

283 F.3d 664, 669 (5th Cir. 2002); see INS v. Elias-Zacarias, 502

U.S. 478, 482-84 (1992).   The Attorney General may grant asylum

to refugees.   8 U.S.C. § 1158(b)(1).   A refugee is a person who

is outside of his or her country and is unable or unwilling to

return “because of persecution or a well-founded fear of

persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion . . . .”

8 U.S.C. § 1101(a)(42)(A).

     Based on the IJ’s findings, the BIA concluded that Zaka had

not established past persecution or a well-founded fear of

persecution based on any of the statutorily enumerated grounds.

After reviewing the record and the briefs, we conclude that the

BIA’s decision is supported by substantial evidence and that the

record does not compel a contrary conclusion.   Zaka has failed to

show that the Government’s position in her case is inconsistent

with its position in another case pending before the Attorney

General.   If Zaka believed that she was entitled to asylum under

proposed rules applicable to victims of domestic violence, she

could have raised this issue prior to the filing of her reply

brief.   Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir. 1993).

     Accordingly, the petition for review is DENIED.